UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 02-2245



EMMA L. HAND,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER    OF      THE    SOCIAL   SECURITY
ADMINISTRATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville. Glen E. Conrad, Magistrate
Judge. (CA-01-38-4)


Submitted:   March 7, 2003                  Decided:   March 20, 2003


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerry L. Williams, Jr., WILLIAMS, LUCK & WILLIAMS, Danville,
Virginia, for Appellant. James A. Winn, Assistant Regional Chief
Counsel, Patricia M. Smith, Deputy Chief Counsel, Andrew C. Lynch,
Assistant Regional Counsel, Office of the General Counsel, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; John L.
Brownlee, United States Attorney, Julie C. Dudley, Assistant United
States Attorney, UNITED STATES ATTORNEY’S OFFICE, Roanoke,
Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Emma L. Hand seeks review of the magistrate judge’s order*

affirming the Commissioner’s denial of social security benefits

pursuant to 20 C.F.R. §§ 404.1520(f), 416.920(f) (2002). Our review

of the record discloses that the Commissioner’s decision is based

upon substantial evidence and is without reversible error.      In

particular, we find that substantial evidence supports a finding

that Hand is unable to meet the requirements of either 20 C.F.R.

Part 404, Subpart P, Appendix 1, § 1.03 (1998) or 20 C.F.R. Part

404, Subpart P, Appendix 1, § 1.02 (2002).   Accordingly, we affirm

the magistrate judge’s order. Hand v. Commissioner of SSA, No. CA-

01-38-4 (W.D. Va. Aug. 26, 2002).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED


     *
       The parties consented to review by a magistrate judge
pursuant to 28 U.S.C. § 636(c)(2) (2000).


                                2